Exhibit 10.7

 

EMPLOYEE NONQUALIFIED STOCK OPTION AGREEMENT

 

BIO-TECHNE CORPORATION

2010 EQUITY INCENTIVE PLAN

 

THIS AGREEMENT, made effective as of this [●], by and between Bio-Techne
Corporation, a Minnesota corporation (the "Company"), and [●] ("Participant").

 

W I T N E S S E T H:

 

WHEREAS, Participant on the date hereof is a key employee or officer of the
Company or one of its Subsidiaries; and

 

WHEREAS, the Company wishes to grant a nonqualified stock option to Participant
to purchase shares of the Company's Common Stock pursuant to the Company's 2010
Equity Incentive Plan (the "Plan"); and

 

WHEREAS, the Administrator of the Plan has authorized the grant of a
nonqualified stock option to Participant and has determined that, as of the
effective date of this Agreement, the fair market value of the Company's Common
Stock is $[●] per share;

 

NOW, THEREFORE, the parties to this Agreement hereby agree as follows:

 

1.     Grant of Option. The Company hereby grants to Participant on the date set
forth above (the "Date of Grant"), the right and option (the "Option") to
purchase all or portions of an aggregate of [●] ([●]) shares of Common Stock at
a per share price of $[●] on the terms and conditions set forth herein, and
subject to adjustment pursuant to Section 15 of the Plan. This Option is a
nonqualified stock option and will not be treated as an incentive stock option,
as defined under Section 422, or any successor provision, of the Internal
Revenue Code of 1986, as amended (the "Code"), and the regulations thereunder.

 

2.     Duration and Exercisability.

 

a.     General. The term during which this Option may be exercised shall
terminate on [●], except as otherwise provided in Paragraphs 2(b) through
2([d/e]) below. This Option shall become exercisable according to the following
schedule:

 

Date 

Shares Vesting 

[●] 

[●] 

[●]

[●] 

[●] 

[●] 

[●] 

[●] 

      

 
 

--------------------------------------------------------------------------------

 

 

If and to the extent provided in an employment, change of control, severance or
similar agreement executed by the Participant and the Company or by a
determination by the Administrator, in each case pursuant and subject to Section
15 of the Plan, this Option may become fully-vested and exercisable in
connection with a Change of Control as defined in Section 1(d) of the Plan.

 

Once the Option becomes exercisable with respect to any of the shares specified
in Paragraph 1, Participant may continue to exercise this Option with respect to
such vested shares under the terms and conditions of this Agreement until the
termination of the Option as provided herein. If Participant does not purchase
upon an exercise of this Option the full number of shares which Participant is
then entitled to purchase, Participant may purchase upon any subsequent exercise
prior to this Option's termination such previously unpurchased shares in
addition to those Participant is otherwise entitled to purchase.

 

b.     Termination of Employment (other than Disability[,/or] Death [or
Retirement]). If Participant's employment with the Company or any Subsidiary is
terminated for any reason other than disability[,/or] death [or Retirement (as
defined in Paragraph 2(e) of this Agreement)], this Option shall completely
terminate on the earlier of: (i) the close of business on the three-month
anniversary date of such termination of employment; and (ii) the expiration date
of this Option stated in Paragraph 2(a) above. In such period following the
termination of Participant's employment, this Option shall be exercisable only
to the extent the Option was exercisable on the vesting date immediately
preceding such termination of employment, but had not previously been exercised.
To the extent this Option was not exercisable upon such termination of
employment, all rights of Participant under this Option shall be forfeited. If
Participant does not exercise the Option within the time specified in this
Paragraph 2(b), all rights of Participant under this Option shall be forfeited.

 

c.     Disability. If Participant's employment terminates because of disability
(as defined in Code Section 22(e), or any successor provision), this Option
shall terminate on the earlier of: (i) the close of business on the one year
anniversary of the date of such termination of employment; and (ii) the
expiration date of this Option stated in Paragraph 2(a) above. In such period
following the termination of Participant's employment, this Option shall be
exercisable only to the extent the Option was exercisable on the vesting date
immediately preceding such termination of employment, but had not previously
been exercised. To the extent this Option was not exercisable upon such
termination of employment, all rights of Participant under this Option shall be
forfeited. If Participant does not exercise the Option within the time specified
in this Paragraph 2(c), all rights of Participant under this Option shall be
forfeited.

 

d.     Death. In the event of Participant's death, this Option shall terminate
on the earlier of: (i) the close of business on the one year anniversary of the
date of Participant's death; and (ii) the expiration date of this Option stated
in Paragraph 2(a) above. In such period following Participant's death, this
Option may be exercised by the person or persons to whom Participant's rights
under this Option shall have passed by Participant's will or by the laws of
descent and distribution only to the extent the Option was exercisable on the
vesting date immediately preceding the date of Participant's death, but had not
previously been exercised. To the extent this Option was not exercisable on the
date of Participant’s death, all rights of Participant under this Option shall
be forfeited. If such person or persons fail to exercise this Option within the
time specified in this Paragraph 2(d), all rights under this Option shall be
forfeited.

  

 
- 2 -

--------------------------------------------------------------------------------

 

 

[OPTIONAL PROVISION: (e)     Retirement. If Participant’s employment with the
Company or any Affiliate terminates because of Retirement, this Option shall
terminate on the expiration date of this Option stated in Paragraph 2(a) above.
In such period following the termination of Participant's employment, this
Option shall be exercisable only to the extent the Option was exercisable on the
vesting date immediately preceding such termination of employment, but had not
previously been exercised. To the extent this Option was not exercisable upon
such termination of employment, all rights of Participant under this Option
shall be forfeited. If Participant does not exercise the Option within the time
specified in this Paragraph 2(e), all rights of Participant under this Option
shall be forfeited.

 

Solely for purposes of this Paragraph 2(e), “Retirement” means termination of
employment for any reason on or after attaining age 55 and completing at least
five (5) years of continuous service with the Company or any Affiliate;
provided, however, that Participant shall be credited with continuous service
only for periods during which Participant is regularly scheduled to work 20 or
more hours per week. Notwithstanding anything in this Option Agreement to the
contrary, if, pursuant to this Paragraph 2(e), this Option is exercised after
the expiration of the exercise periods that apply for purposes of Code Section
422, or any successor provision, this Option shall be thereafter treated as a
nonqualified stock option.]

 

3.     Manner of Exercise.

 

a.     General. The Option may be exercised only by Participant (or other proper
party in the event of death or incapacity), subject to the conditions of the
Plan and subject to such other administrative rules as the Administrator may
deem advisable, by delivering within the option period written notice of
exercise to the Company at its principal office. The notice shall state the
number of shares as to which the Option is being exercised and shall be
accompanied by payment in full of the option price for all shares designated in
the notice. The exercise of the Option shall be deemed effective upon receipt of
such notice by the Company and upon payment that complies with the terms of the
Plan and this Agreement. The Option may be exercised with respect to any number
or all of the shares as to which it can then be exercised and, if partially
exercised, may be so exercised as to the unexercised shares any number of times
during the option period as provided herein.

 

b.     Form of Payment. Subject to approval by the Administrator, payment of the
option price by Participant may be (i) in cash, or with a personal check or
certified check, (ii) by the transfer from Participant to the Company of
previously acquired shares of Common Stock, (iii) through the withholding of
shares of Stock from the number of shares otherwise issuable upon the exercise
of the Option (e.g., a net share settlement), (iv) through broker-assisted
cashless exercise, or (v) by a combination thereof. In the event Participant
elects to pay the exercise price in whole or in part with previously acquired
shares of Common Stock or through a net share settlement, the Fair Market Value
of the shares of Stock delivered or withheld shall equal the total exercise
price for the shares being purchased in such manner. For purposes of this
Agreement, "previously acquired shares of Common Stock" shall include shares of
Common stock that are already owned by Participant at the time of exercise.

  

 
- 3 -

--------------------------------------------------------------------------------

 

 

c.     Stock Transfer Records. As soon as practicable after the effective
exercise of all or any part of the Option, Participant shall be recorded on the
stock transfer books of the Company as the owner of the shares purchased, and
the Company shall deliver to Participant one or more duly issued stock
certificates evidencing such ownership. All requisite original issue or transfer
documentary stamp taxes shall be paid by the Company.

 

4.     Miscellaneous.

 

a.     Employment or Other Relationship; Rights as Shareholder. This Agreement
shall not confer on Participant any right with respect to the continuance of
employment or any other relationship with the Company or any of its
Subsidiaries, nor will it interfere in any way with the right of the Company to
terminate such employment or relationship. Participant shall have no rights as a
shareholder with respect to shares subject to this Option until such shares have
been issued to Participant upon exercise of this Option. No adjustment shall be
made for dividends (ordinary or extraordinary, whether in cash, securities or
other property), distributions or other rights for which the record date is
prior to the date such shares are issued, except as provided in Section 15 of
the Plan.

 

b.     Securities Law Compliance. The exercise of all or any parts of this
Option shall only be effective at such time as counsel to the Company shall have
determined that the issuance and delivery of Common Stock pursuant to such
exercise will not violate any state or federal securities or other laws.
Participant may be required by the Company, as a condition of the effectiveness
of any exercise of this Option, to agree in writing that all Common Stock to be
acquired pursuant to such exercise shall be held, until such time that such
Common Stock is registered and freely tradable under applicable state and
federal securities laws, for Participant's own account without a view to any
further distribution thereof, that the certificates for such shares shall bear
an appropriate legend to that effect and that such shares will be not
transferred or disposed of except in compliance with applicable state and
federal securities laws.

 

c.     Mergers, Recapitalizations, Stock Splits, Etc. Except as otherwise
specifically provided in any employment, change of control, severance or similar
agreement executed by the Participant and the Company, pursuant and subject to
Section 15 of the Plan, certain changes in the number or character of the Common
Stock of the Company (through sale, merger, consolidation, exchange,
reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend or otherwise) shall result in an
adjustment, reduction or enlargement, as appropriate, in Participant's rights
with respect to any unexercised portion of the Option (i.e., Participant shall
have such "anti-dilution" rights under the Option with respect to such events,
but shall not have "preemptive" rights).

 

d.     Shares Reserved. The Company shall at all times during the option period
reserve and keep available such number of shares as will be sufficient to
satisfy the requirements of this Agreement.

  

 
- 4 -

--------------------------------------------------------------------------------

 

 

e.     Withholding Taxes. In order to permit the Company to comply with all
applicable federal and state income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that, if necessary, all
applicable federal and state payroll, income or other taxes are withheld from
any amounts payable by the Company to Participant. If the Company is unable to
withhold such federal and state taxes, for whatever reason, Participant hereby
agrees to pay to the Company an amount equal to the amount the Company would
otherwise be required to withhold under federal or state law. Subject to such
rules as the Administrator may adopt, the Administrator may, in its sole
discretion, permit Participant to satisfy such withholding tax obligations, in
whole or in part (i) by delivering shares of Common Stock, or (ii) by electing
to have the Company withhold shares of Common Stock otherwise issuable to
Participant, in either case having a Fair Market Value, as of the date the
amount of tax to be withheld is determined under applicable tax law, equal to
the minimum amount required to be withheld for tax purposes. Participant's
request to deliver shares or to have shares withheld for purposes of such
withholding tax obligations shall be made on or before the date that triggers
such obligations or, if later, the date that the amount of tax to be withheld is
determined under applicable tax law. Participant's request shall be approved by
the Administrator and otherwise comply with such rules as the Administrator may
adopt to assure compliance with Rule 16b-3 or any successor provision, as then
in effect, of the General Rules and Regulations under the Securities and
Exchange Act of 1934, if applicable.

 

f.     Transferability. Participant may transfer any or all of the Option to any
member of the Participant's "immediate family" as such term is defined in Rule
16a-1(e) promulgated under the Securities Exchange Act of 1934, or any successor
provision, or to one or more trusts whose beneficiaries are members of such
Participant's "immediate family" or partnerships in which such family members
are the only partners; provided, however, that the Participant cannot receive
any consideration for the transfer and such transferred Option shall continue to
be subject to the same terms and conditions as were applicable to such Option
immediately prior to its transfer. Further, the transferee shall be subject to
all restrictions that generally apply to shareholders of the Company, including
but not limited to restrictions on the pledge, encumbrance, sale, assignment,
transfer, gift, or disposition of any stock acquired through the exercise of the
Option.

 

g.     2010 Equity Incentive Plan. The Option evidenced by this Agreement is
granted pursuant to the Plan, a copy of which Plan has been made available to
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
All defined terms of the Plan shall have the same meaning when used in this
Agreement. The Plan governs this Option and, in the event of any questions as to
the construction of this Agreement or in the event of a conflict between the
Plan and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.

 

h.     Lockup Period Limitation. Participant agrees that in the event the
Company advises Participant that it plans an underwritten public offering of its
Common Stock in compliance with the Securities Act of 1933, as amended, and that
the underwriter(s) seek to impose restrictions under which certain shareholders
may not sell or contract to sell or grant any option to buy or otherwise dispose
of part or all of their stock purchase rights of the underlying Common Stock,
Participant hereby agrees that for a period not to exceed 180 days from the
prospectus, Participant will not sell or contract to sell or grant an option to
buy or otherwise dispose of this Option or any of the underlying shares of
Common Stock without the prior written consent of the underwriter(s) or its
representative(s).

  

 
- 5 -

--------------------------------------------------------------------------------

 

 

i.     Blue Sky Limitation. Notwithstanding anything in this Agreement to the
contrary, in the event the Company makes any public offering of its securities
and determines in its sole discretion that it is necessary to reduce the number
of issued but unexercised stock purchase rights so as to comply with any state
securities or Blue Sky law limitations with respect thereto, the Board of
Directors of the Company shall have the right (i) to accelerate the
exercisability of this Option and the date on which this Option must be
exercised, provided that the Company gives Participant 15 days' prior written
notice of such acceleration, and (ii) to cancel any portion of this Option or
any other option granted to Participant pursuant to the Plan which is not
exercised prior to or contemporaneously with such public offering. Notice shall
be deemed given when delivered personally or when deposited in the United States
mail, first class postage prepaid and addressed to Participant at the address of
Participant on file with the Company.

 

j.     Stock Legend. The Administrator may require that the certificates for any
shares of Common Stock purchased by Participant (or, in the case of death,
Participant's successors) shall bear an appropriate legend to reflect the
restrictions of Paragraph 4(b) and Paragraphs 4(g) through 4(i) of this
Agreement; provided, however, that failure to so endorse any of such
certificates shall not render invalid or inapplicable Paragraph 4(b) or
Paragraphs 4(g) through 4(i).

 

k.     Scope of Agreement. This Agreement shall bind and inure to the benefit of
the Company and its successors and assigns and Participant and any successor or
successors of Participant permitted by Paragraph 2 or Paragraph 4(f) above.

 

l.     Arbitration. Any dispute arising out of or relating to this Agreement or
the alleged breach of it, or the making of this Agreement, including claims of
fraud in the inducement, shall be discussed between the disputing parties in a
good faith effort to arrive at a mutual settlement of any such controversy. If,
notwithstanding, such dispute cannot be resolved, such dispute shall be settled
by binding arbitration. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The arbitrator shall be a
retired state or federal judge or an attorney who has practiced securities or
business litigation for at least 10 years. If the parties cannot agree on an
arbitrator within 20 days, any party may request that the chief judge of the
District Court for Hennepin County, Minnesota, select an arbitrator. Arbitration
will be conducted pursuant to the provisions of this Agreement, and the
commercial arbitration rules of the American Arbitration Association, unless
such rules are inconsistent with the provisions of this Agreement. Limited civil
discovery shall be permitted for the production of documents and taking of
depositions. Unresolved discovery disputes may be brought to the attention of
the arbitrator who may dispose of such dispute. The arbitrator shall have the
authority to award any remedy or relief that a court of this state could order
or grant; provided, however, that punitive or exemplary damages shall not be
awarded. The arbitrator may award to the prevailing party, if any, as determined
by the arbitrator, all of its costs and fees, including the arbitrator's fees,
administrative fees, travel expenses, out-of-pocket expenses and reasonable
attorneys' fees. Unless otherwise agreed by the parties, the place of any
arbitration proceedings shall be Hennepin County, Minnesota.

  

 
- 6 -

--------------------------------------------------------------------------------

 

 

m.     Section 280G.   Notwithstanding anything to the contrary contained in
this Agreement, to the extent that any of the payments and benefits provided for
under this Agreement or any other agreement or arrangement between the
Participant and the Company (collectively, the “Payments”) constitute a
“parachute payment” within the meaning of Section 280G of the Code and (ii) but
for this Section 4(m), would be subject to the excise tax imposed by Section
4999 of the Code, then the Payments shall be payable either (i) in full or (ii)
as to such lesser amount which would result in no portion of such Payments being
subject to excise tax under Section 4999 of the Code; whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the excise tax imposed by Section 4999, results in the Participant’s
receipt on an after-tax basis, of the greatest amount of economic benefits under
this Agreement, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code.  Unless the Participant and the Company
otherwise agree in writing, any determination required under this Section 4(m)
shall be made in writing by the Company’s independent public accountants (the
“Accountants”), whose reasonable determination shall be conclusive and binding
upon the Participant and the Company for all purposes.  For purposes of making
the calculations required by this Section 4(m), the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of the
Sections 280G and 4999 of the Code.  The Participant and the Company shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 4(m).

 

n.     Governing Law. The validity, construction and effect of the Plan and the
Agreement, and any rules and regulations relating to the Plan and the Agreement,
shall be determined in accordance with the internal laws, and not the law of
conflicts, of the State of Minnesota.

 

[Signature page follows.]

 

 
- 7 -

--------------------------------------------------------------------------------

 

 

ACCORDINGLY, the parties hereto have caused this Agreement to be executed on the
day and year first above written.

 

 

BIO-TECHNE CORPORATION 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

[Name of Authorized Signatory] 

 

 

Its: [Title of Authorized Signatory] 


PARTICIPANT 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

Printed Name: [●] 

 

 

 

- 8 -